ICJ_116_ArmedActivities_COD_UGA_2015-07-01_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                           ORDONNANCE DU 1er JUILLET 2015




                                    2015
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                 ORDER OF 1 JULY 2015




4 CIJ1082.indb 1                                                   28/04/16 15:39

                                         Mode officiel de citation :
                                Activités armées sur le territoire du Congo
               (République démocratique du Congo c. Ouganda), ordonnance du 1er juillet 2015,
                                        C.I.J. Recueil 2015, p. 580




                                               Official citation :
                                Armed Activities on the Territory of the Congo
                      (Democratic Republic of the Congo v. Uganda), Order of 1 July 2015,
                                          I.C.J. Reports 2015, p. 580




                                                                                1082
                                                                No de vente :
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157274-2




4 CIJ1082.indb 2                                                                                28/04/16 15:39

                                                      1er JUILLET 2015

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                         1 JULY 2015

                                                           ORDER




4 CIJ1082.indb 3                                                         28/04/16 15:39

                     580 	




                                    COUR INTERNATIONALE DE JUSTICE


        2015
                                                    ANNÉE 2015
      1er juillet
     Rôle général                                   1er juillet 2015
       no 116

                                     ACTIVITÉS ARMÉES
                                SUR LE TERRITOIRE DU CONGO
                         (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                                  ORDONNANCE


                     Présents : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                                 Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                                 Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                                 Robinson, Crawford, Gevorgian, juges ; M. Verhoeven, juge
                                 ad hoc ; M. Couvreur, greffier.

                         La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et les articles 44, paragraphe 1, et
                     48 de son Règlement,
                        Vu l’arrêt en date du 19 décembre 2005, par lequel la Cour a dit, d’une
                     part, que la République de l’Ouganda (dénommée ci‑après « l’Ouganda »)
                     a l’obligation de réparer le préjudice causé à la République démocratique
                     du Congo (dénommée ci‑après « la RDC ») du fait de la violation par
                     l’Ouganda du principe du non‑recours à la force dans les relations inter-
                     nationales et du principe de non‑intervention, d’obligations lui incombant
                     en vertu du droit international relatif aux droits de l’homme et du droit
                     international humanitaire, ainsi que d’autres obligations lui incombant en
                     vertu du droit international, et, d’autre part, que la RDC a l’obligation de
                     réparer le préjudice causé à l’Ouganda du fait de la violation par la RDC
                     d’obligations lui incombant en vertu de la convention de Vienne de 1961
                     sur les relations diplomatiques,

                     4




4 CIJ1082.indb 580                                                                                  28/04/16 15:39

                     581 	           activités armées (ordonnance 1 VII 15)

                        Vu la décision de la Cour, énoncée dans ledit arrêt, de régler, au cas où
                     les Parties ne pourraient se mettre d’accord à ce sujet, la question de la
                     réparation due à chacune d’elles et de réserver à cet effet la suite de la
                     procédure ;
                        1. Considérant que, sous le couvert d’une lettre datée du 12 mai 2015
                     et reçue au Greffe le 13 mai 2015, le chargé d’affaires a.i. à l’ambassade de
                     la RDC à Bruxelles a fait tenir à la Cour, au nom de l’agent de la RDC,
                     un document intitulé « requête en saisine à nouveau de la Cour internatio-
                     nale de Justice », daté du 8 mai 2015 et signé par le ministre congolais de
                     la justice, garde des sceaux et droits humains, tendant à ce que la Cour
                     tranche la question de la réparation due à la RDC en l’espèce ;
                        2. Considérant que, dans ledit document, le Gouvernement de la RDC
                     expose notamment ce qui suit :
                            « [F]orce est de constater l’échec des négociations quant à l’indem-
                         nisation de la République démocratique du Congo par l’Ouganda,
                         comme en témoigne éloquemment le communiqué conjoint signé par
                         les deux Parties à Pretoria, en Afrique du Sud, le 19 mars 2015 ;
                            [I]l sied dès lors, conformément au [paragraphe] 345, point 6), de
                         l’arrêt du 19 décembre 2005, que la Cour relance la procédure par
                         elle suspendue dans cette cause, aux fins de fixer le montant de l’in-
                         demnité due par l’Ouganda à la République démocratique du Congo
                         sur la base du dossier des pièces à conviction déjà communiquées à
                         la Partie ougandaise et à mettre à la disposition de la Cour » ;
                        3. Considérant que copie de la lettre du chargé d’affaires a.i. et du docu-
                     ment annexé à celle‑ci a été immédiatement transmise à l’autre Partie ;
                        4. Considérant que, au cours d’une réunion que le président de la Cour
                     a tenue avec les représentants des Parties le 9 juin 2015, le coagent de la
                     RDC, après avoir retracé l’évolution des négociations menées par les Par-
                     ties aux fins de parvenir à une solution amiable sur la question de la répa-
                     ration, a rappelé que, de l’avis de son gouvernement, lesdites négociations
                     avaient échoué et qu’il n’y avait pas d’autre choix pour celui‑ci que de
                     saisir à nouveau la Cour ; et que le coagent a indiqué que la RDC, compte
                     tenu notamment du temps déjà écoulé depuis le prononcé de l’arrêt sur le
                     fond, souhaitait que les dates qui seraient retenues pour le dépôt des
                     pièces de procédure écrite et la tenue d’audiences permettent à la Cour de
                     rendre son arrêt sur la question de la réparation dans un délai d’un an
                     environ ; qu’à la même réunion, l’agent de l’Ouganda, après avoir retracé
                     à son tour l’évolution des négociations entre les Parties, a indiqué que, de
                     l’avis de son gouvernement, les conditions d’un renvoi à la Cour de la
                     question de la réparation n’étaient pas remplies et que la demande de la
                     RDC formulée dans la requête présentée le 13 mai 2015 était en consé-
                     quence prématurée à ce stade ; et que l’agent a ajouté que, compte tenu du
                     désaccord entre les Parties sur la marche à suivre en l’espèce, il était éga-
                     lement prématuré de discuter des délais pour le dépôt des écritures ;


                     5




4 CIJ1082.indb 582                                                                                    28/04/16 15:39

                     582 	            activités armées (ordonnance 1 VII 15)

                        5. Considérant que le président, au cours de ladite réunion, a rappelé
                     qu’il revenait à la Cour de décider de la suite de la procédure conformé-
                     ment à son Règlement et à l’arrêt de 2005, et a prié chacune des Parties de
                     préciser le délai dont elle aurait besoin pour la préparation de sa pièce de
                     procédure écrite sur la question des réparations, dans le cas où la Cour
                     déciderait de fixer de tels délais ; que le coagent de la RDC a indiqué que
                     son gouvernement était prêt à déposer son mémoire dans un délai de trois
                     mois et demi à quatre mois au plus tard ; et que l’agent de l’Ouganda,
                     faisant état du caractère extrêmement complexe des questions à trancher,
                     a mentionné un délai de 18 mois, à compter du dépôt d’un mémoire par
                     la RDC, pour la présentation d’un contre‑mémoire par son gouverne-
                     ment ;

                                                             *
                                                         *       *
                        6. Considérant que, aux points 6) et 14) du dispositif de son arrêt sur
                     le fond du 19 décembre 2005, la Cour a « [d]écid[é] que, au cas où les Par-
                     ties ne pourraient se mettre d’accord à ce sujet, la question de la répara-
                     tion due [par chacune des Parties à l’autre] sera[it] réglée par la Cour » ; et
                     qu’elle a « réserv[é] à cet effet la suite de la procédure » ; considérant que,
                     s’agissant de l’indemnisation due à la RDC par l’Ouganda, la Cour a, au
                     paragraphe 260 de son arrêt, « jug[é] … appropriée la demande de la
                     RDC tendant à ce que la nature, les formes et le montant de la réparation
                     qui lui est due soient, à défaut d’accord entre les Parties, déterminés par
                     la Cour dans une phase ultérieure de la procédure » ;
                     et qu’elle a précisé au même paragraphe que
                           « [l]a RDC aurait ainsi l’occasion de démontrer, en en apportant la
                           preuve, le préjudice exact qu’elle a subi du fait des actions spécifiques
                           de l’Ouganda constituant des faits internationalement illicites dont il
                           est responsable [et qu’il allait] sans dire cependant, ainsi que la Cour
                           a[vait] déjà eu l’occasion de l’indiquer, « que, dans la phase de la pro-
                           cédure consacrée à la réparation, ni l’une ni l’autre des Parties ne
                           pourra[it] remettre en cause les conclusions du présent arrêt qui
                           ser[aie]nt passées en force de chose jugée » » ;
                         Considérant que la Cour a, au paragraphe 261 du même arrêt,
                           « not[é] également que la RDC a[vait] fait état de son intention de
                           chercher d’abord à régler la question de la réparation au moyen de
                           négociations directes avec l’Ouganda et de ne soumettre cette ques-
                           tion à la Cour que dans le cas « où les Parties ne pourraient se mettre
                           d’accord à ce sujet » » ;
                     et qu’elle a souligné qu’« [i]l n[e lui] appart[enait] pas … de déterminer le
                     résultat final de ces négociations …, les Parties dev[ant] rechercher de bonne
                     foi une solution concertée fondée sur les conclusions du présent arrêt » ;


                     6




4 CIJ1082.indb 584                                                                                     28/04/16 15:39

                     583 	           activités armées (ordonnance 1 VII 15)

                      Considérant que, s’agissant de l’indemnisation due à l’Ouganda par la
                     RDC, la Cour a, au paragraphe 344 de l’arrêt,
                         « not[é] que, à ce stade de la procédure, il lui suffi[sait] de déclarer que
                         la responsabilité de la RDC [était] engagée à raison de l’atteinte à l’in-
                         violabilité des locaux diplomatiques, des mauvais traitements infligés,
                         à l’ambassade de l’Ouganda à Kinshasa, à des diplomates ougandais,
                         des mauvais traitements infligés à des diplomates ougandais à l’aéro-
                         port international de Ndjili, ainsi que des attaques contre les locaux
                         diplomatiques et de la saisie des biens et archives qui s’y trouvaient, en
                         violation du droit international des relations diplomatiques » ;
                     et qu’elle a ajouté que
                         « [c]e ne serait, à défaut d’accord entre les Parties, que lors d’une
                         phase ultérieure de la procédure qu’il conviendrait d’apporter des
                         éléments de preuve établissant les circonstances particulières de ces
                         violations, les dommages précis subis par l’Ouganda et l’étendue de
                         la réparation à laquelle il a droit » ;

                                                          * *
                        7. Considérant qu’il s’est écoulé presque dix ans depuis que la Cour a
                     rendu son arrêt du 19 décembre 2005 ; que si les Parties ont bien cherché
                     à s’entendre directement sur la question des réparations, elles n’ont pas
                     pu parvenir à un accord à ce sujet ; que le communiqué conjoint de la
                     quatrième réunion ministérielle tenue à Pretoria du 17 au 19 mars 2015
                     indique expressément que les ministres qui avaient été chargés de mener
                     lesdites négociations ont résolu de « clôturer » celles‑ci compte tenu du
                     « désaccord [qui avait été] persistant » entre les Parties ; que, étant donné
                     les exigences d’une bonne administration de la justice, il revient à présent
                     à la Cour de fixer les délais dans lesquels les Parties devront déposer leurs
                     pièces de procédure écrite sur la question des réparations ; que la première
                     pièce de la République démocratique du Congo devra contenir sa
                     demande d’indemnisation par la République de l’Ouganda, tandis que la
                     première pièce de la République de l’Ouganda devra contenir toute
                     demande d’indemnisation de cette dernière par la République démocra-
                     tique du Congo ; et qu’une telle fixation de délais laisse intact le droit des
                     chefs d’Etat respectifs d’indiquer les orientations visées dans le communi-
                     qué conjoint du 19 mars 2015 ;
                        8. Considérant que chacune des Parties doit donc exposer dans un
                     mémoire l’ensemble de ses prétentions concernant l’indemnisation qu’elle
                     estime lui être due par l’autre Partie et joindre à cette pièce tous les élé-
                     ments de preuve sur lesquels elle entend s’appuyer,
                       1) Décide de reprendre la procédure en l’affaire sur la question des
                     réparations ;
                       2) Fixe au 6 janvier 2016 la date d’expiration du délai pour le dépôt,
                     par la République démocratique du Congo, d’un mémoire portant sur les

                     7




4 CIJ1082.indb 586                                                                                      28/04/16 15:39

                     584 	            activités armées (ordonnance 1 VII 15)

                     réparations qu’elle estime lui être dues par la République de l’Ouganda et
                     pour le dépôt, par la République de l’Ouganda, d’un mémoire portant sur
                     les réparations qu’elle estime lui être dues par la République démocra-
                     tique du Congo ;
                         Réserve la suite de la procédure.

                         Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le premier juillet deux mille quinze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République
                     démocratique du Congo et au Gouvernement de la République de
                     ­l’Ouganda.

                                                                             Le président,
                                                                    (Signé) Ronny Abraham.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                         M. le juge Cançado Trindade joint une déclaration à l’ordonnance.


                                                                               (Paraphé) R.A.
                                                                               (Paraphé) Ph.C.




                     8




4 CIJ1082.indb 588                                                                                     28/04/16 15:39

